

	

		II

		109th CONGRESS

		2d Session

		S. 2259

		IN THE SENATE OF THE UNITED STATES

		

			February 8, 2006

			Mr. Obama introduced the

			 following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To establish an Office of Public Integrity in the

		  Congress and a Congressional Ethics Enforcement Commission.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Congressional Ethics Enforcement

			 Commission Act of 2006.

		2.Office of public

			 integrity

			(a)In

			 generalThere is established in the legislative branch an

			 independent office to be known as the Office of Public Integrity

			 (referred to in this Act as the Office) the authority of which

			 shall be vested in the Commission established in section 3.

			(b)AuthorityThe

			 Commission shall have the following authority:

				(1)Investigating

			 lobbying disclosures filed with the Senate and the House of

			 Representatives.

				(2)Investigating

			 Senate members and staff who violate restrictions on interactions with

			 lobbyists, as provided in section 4.

				(3)Conducting

			 research concerning governmental ethics and implement any public educational

			 programs it considers necessary to give effect to this Act.

				(4)Reporting, not

			 later than December 1 of each year, to the Senate Select Committee on Ethics

			 and the House Committee on Standards of Official Conduct on the Commission's

			 activities in the preceding fiscal year which report shall include a summary of

			 Commission determinations and advisory opinions. The report may contain

			 recommendations on matters within the Commission's jurisdiction.

				3.Congressional

			 Ethics Enforcement Commission

			(a)MembershipThe

			 Congressional Ethics Enforcement Commission shall consist of 9 members—

				(1)2 of whom shall

			 be appointed by the Majority Leader of the Senate;

				(2)2 of whom shall

			 be appointed by the Minority Leader of the Senate;

				(3)2 of whom shall

			 be appointed by Speaker of the House;

				(4)2 of whom shall

			 be appointed by the Minority Leader of the House; and

				(5)the last member

			 shall be chosen by agreement of at least 3 of the Speaker, the Senate Majority

			 Leader, the House Minority Leader, and the Senate Minority Leader

				All members

			 of the Commission shall be United States citizens. Of the 2 members each

			 appointed by the Senate Majority Leader and Minority Leader, the Speaker of the

			 House, and the Minority Leader for the House, 1 shall be a former judge, and 1

			 shall be a former member of Congress.(b)Pay and

			 StaffCommissioners shall receive a $100 per diem for each day of

			 service for the Commission. Each Commissioner shall have 1 enforcement counsel

			 as staff, housed in an Office of Public Integrity created by this Act.

			(c)Terms of

			 ServiceThe members of the Commission shall be appointed not

			 later than 60 days after the investment of this Act to serve a 2-year term.

			 Thereafter, each member shall serve 4-year terms.

			(d)VacanciesVacancies

			 in membership of the Commission shall be filled by appointment by the original

			 appointing authority in the same manner as the original appointments.

			(e)Limits on

			 employmentWhile serving on

			 the Commission, a member shall not—

				(1)serve as a

			 fundraiser for a Senate or House candidate;

				(2)contribute to a

			 candidate for Federal office;

				(3)serve as an

			 officer in a political party;

				(4)participate in

			 the management or conduct of the political campaign of a candidate; or

				(5)serve as a

			 registered lobbyist.

				(f)DismissalA member of the Commission may be removed

			 only by unanimous agreement between the Speaker of the House, the Minority

			 Leader of the House, the Majority Leader of the Senate, and the Minority Leader

			 of the Senate, and only for cause.

			(g)Chair and vice

			 chairThe chair and the vice chair of the Commission shall be

			 elected by a majority vote of the members of the Commission. The chair and the

			 vice chair shall serve terms of 1 year and may be reelected. The chair shall

			 preside at meetings of the Commission. The vice chair shall preside in the

			 absence or disability of the chair.

			(h)MeetingsThe

			 Commission shall meet not later than 90 days after the date of enactment of

			 this Act. The time and place of the meeting shall be determined by the chair.

			 Thereafter, the Commission shall meet twice a year or at such times deemed

			 necessary at the call of the chair or a majority of its members.

			(i)QuorumA

			 quorum of the Commission shall consist of 5 or more members.

			(j)Vote

			 requiredAn affirmative vote of 5 or more members shall be

			 necessary for Commission action.

			4.Investigations

			 and reports

			(a)Complaints

				(1)Sworn

			 complaint

					(A)Citizen

			 initiatedThe Commission may only initiate an investigation as a

			 result of a sworn complaint filed by a citizen of the United States.

					(B)Ban on filing

			 prior to electionThe Commission may not accept charges filed in

			 the—

						(i)30

			 days prior to a primary election for which the Member in question is a

			 candidate; and

						(ii)60

			 days prior to a general election for which the Member in question is a

			 candidate.

						(2)ContentThe

			 complaint shall be a notarized written statement alleging a violation against 1

			 or more named persons and stating the essential facts constituting the

			 violation charged. The Commission shall have no jurisdiction in absence of a

			 complaint. A member of the Commission may file a complaint.

				(3)ServiceNot

			 later than 10 days after the filing of a complaint, the Commission shall cause

			 a copy of the complaint to be served upon the person alleged to have committed

			 the violation.

				(4)AnswerNot

			 later than 20 days after service of the complaint, the person alleged to have

			 committed the violation may file an answer with the Commission. The filing of

			 an answer is wholly permissive, and no inferences shall be drawn from the

			 failure to file an answer.

				(b)Inquiry

				(1)In

			 generalNot later than 10 days after the Commission receives the

			 answer under subsection (a)(4), or the time expires for the filing of an

			 answer, the Commission shall initiate a preliminary inquiry into any alleged

			 violation of this code. If a majority of the Commission staff determines that

			 the complaint fails to state a claim of an ethics violation or is clearly

			 spurious, the complaint shall be dismissed.

				(2)StatusNot

			 later than 30 days after the commencement of the inquiry, the Commission staff

			 shall give notice of the status of the complaint and a general statement of the

			 applicable law to the person alleged to have committed a violation.

				(c)Rights of

			 alleged violatorThe Commission shall afford a person who is the

			 subject of a preliminary inquiry an opportunity to appear in response to the

			 allegations in the complaint. The person shall have the right to be represented

			 by counsel, to appear and be heard under oath, and to offer evidence in

			 response to the allegations in the complaint.

			(d)Commission

			 proceedingAll Commission proceedings, including the complaint

			 and answer and other records relating to a preliminary inquiry, shall be

			 confidential until a final determination is made by the Commission,

			 except—

				(1)the Commission

			 may, at any time, turn over to the Attorney General of the United States

			 evidence which may be used in criminal proceedings; and

				(2)if the complainant or alleged violator

			 publicly discloses the existence of a preliminary inquiry, the Commission may

			 publicly confirm the existence of the inquiry and, in its discretion, make

			 public any documents which were issued to either party.

				(e)DispositionIf

			 the Commission—

				(1)determines by the

			 answer or in the preliminary inquiry that the complaint does not allege facts

			 sufficient to constitute a violation of the rules of the Senate or the House of

			 Representatives or the Lobbying Disclosure Act of 1995, the Commission—

					(A)shall immediately

			 terminate the matter and notify in writing the complainant and the person

			 alleged to have committed a violation;

					(B)may

			 confidentially inform the alleged violator of potential violations and provide

			 information to ensure future compliance with the law; and

					(C)if the alleged

			 violator publicly discloses the existence of such action by the Commission, may

			 confirm the existence of the action and, in its discretion, make public any

			 documents that were issued to the alleged violator; and

					(2)during the course

			 of the preliminary inquiry, finds probable cause to believe that an ethics

			 violation has occurred, the Commission—

					(A)shall notify the

			 alleged violator of the finding; and

					(B)may, upon

			 majority vote, either—

						(i)due

			 to mitigating circumstances such as lack of significant economic advantage or

			 gain by the alleged violator, lack of significant economic loss to the state,

			 or lack of significant impact on public confidence in government—

							(I)confidentially

			 reprimand, in writing, the alleged violator for potential violations of the law

			 and provide a copy of the reprimand to the presiding officer of the House in

			 which the alleged violator serves, or the alleged violator’s employer, if the

			 alleged violator is a legislative agent; or

							(II)if the alleged

			 violator publicly discloses the existence of such an action, confirm the

			 existence of the action and, in its discretion, make public any documents which

			 were issued to the alleged violator; or

							(ii)initiate an

			 adjudicatory proceeding to determine whether to present a case to the Select

			 Committee on Ethics of the Senate or the Committee on Standards of Official

			 Conduct of the House of Representatives as to whether there has been a

			 violation.

						(f)Conducting

			 investigationAs a part of an investigation, the Commission

			 may—

				(1)administer

			 oaths;

				(2)issue

			 subpoenas;

				(3)compel the

			 attendance of witnesses and the production of papers, books, accounts,

			 documents, and testimony;

				(4)take the

			 deposition of witnesses; and

				(5)conduct general

			 audits of filings under the Lobbying Disclosure Act of 1995.

				(g)ContemptIf

			 a person disobeys or refuses to comply with a subpoena, or if a witness refuses

			 to testify to a matter regarding which he may be held in contempt of

			 Congress.

			(h)Fees for

			 witnessesEach witness subpoenaed under this section shall

			 receive for his attendance the fees and mileage provided for witnesses in the

			 District of Columbia Circuit Court, which shall be audited and paid upon the

			 presentation of proper vouchers sworn to by the witness.

			(i)Ethics

			 committees

				(1)Preliminary

			 investigationThe investigation of the Commission under this

			 section shall be in lieu of the preliminary ethics investigation required for

			 the Select Committee on Ethics of the Senate or the Committee on Standards of

			 Official Conduct of the House of Representatives. Those committees shall not

			 conduct preliminary investigations upon the establishment of the

			 Commission.

				(2)ReferralUpon

			 a majority vote of the Commission at the conclusion of the adjudicatory

			 proceeding, the Commission may present a case with evidence to the Select

			 Committee on Ethics of the Senate or the Committee on Standards of Official

			 Conduct of the House of Representatives, as appropriate. The Select Committee

			 on Ethics of the Senate and the Committee on Standards of Official Conduct of

			 the House of Representatives shall retain the authority to impose

			 sanctions.

				(j)Civil

			 offenseUpon a majority vote of the Commission, the Office of

			 Public Integrity could refer potential legal violations to the Justice

			 Department for Civil Enforcement.

			(k)Public

			 reportUnless otherwise provided in this Act, the Commission

			 shall make each report and statement filed under this Act available for public

			 inspection and copying during regular office hours at the expense of any person

			 requesting copies of them and at a charge not to exceed actual cost, not

			 including the cost of staff required.

			5.Protection from

			 frivolous charges

			(a)In

			 generalAny person who—

				(1)knowingly files

			 with the Commission a false complaint of misconduct on the part of any

			 legislator or other person shall be subject to a $10,000 fine or the cost of

			 the preliminary review, whichever is greater, and up to 1 year in prison;

			 and

				(2)encourages

			 another person to file a false complaint of misconduct on the part of any

			 legislator or other person shall be shall subject to a $10,000 fine or the cost

			 of the preliminary review, whichever is greater, and up to 1 year in

			 jail.

				(b)Subsequent

			 complaintsAny person subject to either of the penalties in

			 subsection (a) may not file a complaint with the Commission again.

			

